DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  In claim 1, the claim states in line 4 “a tulip structure… for receiving at least one of the first and the second cords” and in line 6 “a locking cap… over at least one of the first and second cords” and has been amended such that the cords are placed laterally and secured using the locking cap. Lines 4 and 6 are now inconsistent with the amended subject matter which has the locking cap securing both cords.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first and second cords" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 only claims “a plurality of cords. ”
Claim 10 also recites the limitation "the locking cap" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka et al (US Pub 2005/0277920) in view of Frigg et al. (US Pub 2006/0069390).
With respect to claim 1, Slivka discloses a fixation system (see fig 9 and 10A below) for correcting scoliosis  (paragraph 2) comprising: first and second cords (fig 9, 114a, b); a base (fig 10, 512); a tulip structure (fig 10A, 502a and 502b) disposed on the base for receiving at least one of the first and second cords (fig 10A); and a locking cap (fig 10A, 504) disposed in the tulip over at least one of the first and second cords and adapted to lock at least one of the first and second cords. With respect to claim 2, Slivka discloses wherein the tulip structure includes a body with a pair of upwardly extending arms (see fig 10A below), wherein the arms define a U-shaped channel (see fig 10A below) therebetween sized and shaped to receive at least one of the first and second cords. With respect to claim 3, Slivka discloses wherein the base includes a plate having an upper surface and an opposed lower surface (see fig 10A below), wherein the tulip structure is integrated with the upper surface of the plate (fig 10A). With respect to claim 4, Slivka discloses wherein the plate is curved with the lower surface having a concave surface (see fig 10A below). With respect to claim 5, Slivka discloses wherein the plate includes one or more prongs (See fig 10A below) extending downwardly from the lower surface of the plate. With respect to claim 6, Slivka discloses further comprising a second tulip structure (fig 10A, 502B) integral with the upper surface of the plate, wherein each tulip structure retains one of the first and second cords. With respect to claim 7, Slivka discloses wherein the plate defines an opening (see fig 10A below) extending therethrough, and a fastener (See fig 10A below) is receivable through the opening in the plate. With respect to claim 8, Slivka discloses wherein the fastener includes a head (see fig 10A below) and a threaded shaft portion (See fig 10A below) configured to engage bone, wherein the head is receivable in the opening through the plate (fig 10A).
With respect to claim 10, Slivka discloses a fixation system (See fig 9 and 10A below) for correcting scoliosis comprising: a single bone fastener  (See fig 10A below) including a threaded shaft (see fig 10A below) portion configured to engage bone; first (fig 10A, 502a) and second tulips (fig 10A, 502b) each including a body with a pair of upwardly extending arms (See fig 10A below) defining a U-shaped channel (See fig 10A below) therebetween; and a plurality of cords (fig 9, 114a and b) configured to be secured in the first and second tulips, wherein the system secures the plurality of cords to the single bone fastener (fig 10A). With respect to claim 11, Slivka discloses further comprising first and second locking caps (fig 10A, 504a and b) disposed in the first and second tulips over the cords and adapted to lock the cords therein. With respect to claim 12, Slivka discloses wherein both of the first and second tulips are affixed to a plate (fig 10A, 512). With respect to claim 13, Slivka discloses wherein the fastener is receivable through a central opening (See fig 10A below) located between the first and second tulips. With respect to claim 14, Slivka discloses wherein the plate includes a pair of prongs (See fig 10A below) extending downwardly, wherein the prongs are positioned beneath each of the first and second tulips (fig 10A both prongs are located under a tulip).

    PNG
    media_image1.png
    868
    677
    media_image1.png
    Greyscale

Slivka discloses the claimed invention except for wherein first and second cords are placed laterally to each other and secured using the locking cap.
Frigg discloses first and second cords (fig 1, 5) placed laterally (paragraph 22, two or more members in the tulips) to each other (in a single tulip (fig 1, 2) and secured using a locking cap (fig 1, 6) to make a fixation system with greater variability in the amount of flexibility the system can have (paragraph 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Slivka to have wherein first and second cords are placed laterally to each other and secured using the locking cap in view of Frigg in order to make a fixation system with greater variability in the amount of flexibility the system can have.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slivka et al in view of Frigg et al as applied to claim 1 above, and further in view of Strausbaugh et al. (US Patent 9,848,918).
With respect to claim 9, Slivka in view of Frigg discloses the claimed invention except for wherein the locking cap includes a non-threaded outer portion and a threaded inner portion receivable through the outer portion, wherein threading the inner portion downwardly secures at least one of the first and second cords in the tulip structure.
Strausbaugh discloses wherein a locking cap (fig 2, 102) includes a non-threaded outer portion (Fig 2, 112) and a threaded inner portion (fig 2, 122) receivable through the outer portion, wherein threading the inner portion downwardly secures at least one of the first and second cords in the tulip structure (col. 6, ll. 55-57) to allow the cord to be moved while positioned in the tulip until a satisfactory position is made and then lock the cord (col. 6, ll. 54-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Slivka in view of Frigg to include wherein the locking cap includes a non-threaded outer portion and a threaded inner portion receivable through the outer portion, wherein threading the inner portion downwardly secures at least one of the first and second cords in the tulip structure in view of Strausbaugh in order to allow the cord to be moved while positioned in the tulip until a satisfactory position is made and then lock the cord.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Frigg is being used to teach multiple cords located in a single tulip and locked by a locking cap.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772